In re State of Louisiana through the Department of Public Safety and Corrections, Corrections Service, Bruce N. Lynn, Secretary, applying for rehearing of writ granted with order on April 5, 1991 577 So.2d 23; to the 1st Circuit Court of Appeal No. CW90 1751; Parish of East Baton Rouge, 19th Judicial District Court, Div. “M”, No. 348278.
Rehearing granted. This court’s order of April 5, 1991 is amended to provide production and inspection of the cassette tapes or duplicates thereof, if available.